Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is the inclusion of
obtaining, by the at least one computing device, a direction value identifying a direction from the location towards the nearby point on the outline; determining, by the at least one computing device, a manner in which the digital paint is applied to the region based at least in part on the direction value; and displaying, by the at least one computing device, the region with the digital paint applied in the determined manner.

This is neither taught nor disclosed by the prior art.

The primary reason for allowance of claim 10 is the inclusion of
one or more additional modules implemented at least partially in hardware to determine a manner in which digital paint is applied to the region based at least in part on the direction value; and a display device to display the region with the digital paint applied in the determined manner.

This is neither taught nor disclosed by the prior art.

The primary reason for allowance of claim 17 is the inclusion of
means for determining a manner in which the digital paint is applied to the region based at least in part on a direction value, including determining a nearby point on the outline that is within a threshold number of pixels of being a closest point spatially on the outline to the location and obtaining the direction value that identifies a direction from the location towards the nearby point on the outline; and the input/output module being further to display the region with the digital paint applied in the determined manner.

This is neither taught nor disclosed by the prior art.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD